IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CARRIE BOATWRIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0821

MARK BRANNAN,

     Respondent.
___________________________/

Opinion filed April 1, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Claire Cubbin, Fort Lauderdale, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

WOLF, BENTON, and RAY, JJ., CONCUR.